Proceeding in the nature of mandamus, contemplated by article 78 of the Civil Practice Act, instituted by petitioner, to procure an order directing the respondent, clerk of the Municipal Court of the City of New York, Borough of Queens, Fourth District, to enter a default judgment in an action wherein service of the summons was not personally made upon the defendants therein, but through substituted service thereof. Order denying petitioner’s application unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.